                                                                                    Case 2:18-cv-08211-AB-SK Document 8-1 Filed 11/02/18 Page 1 of 7 Page ID #:41



                                                                                     1 McCARTHY & HOLTHUS, LLP
                                                                                       Melissa Robbins Coutts, Esq. (SBN: 246723)
                                                                                     2 411 Ivy Street
                                                                                       San Diego, CA 92101
                                                                                     3 Email: mcoutts@mccarthyholthus.com
                                                                                        Telephone:      (619) 685-4800
                                                                                     4 Facsimile:       (619) 685-4811
                                                                                     5   Attorneys for Plaintiff,
                                                                                         JPMorgan Chase Bank, National Association
                                                                                     6

                                                                                     7

                                                                                     8                       UNITED STATES DISTRICT COURT
                                                                                     9                      CENTRAL DISTRICT OF CALIFORNIA
                                                                                    10

                                                                                    11 JPMorgan Chase Bank, National                    Case No. 2:18-CV-08211-AB (SK)
                                                                                       Association, Its Assignees and/ or
McCARTHY & HOLTHUS, LLP




                                                                                    12                                                  POINTS AND AUTHORITIES IN
                                TELEPHONE (619) 685-4800 FACSIMILE (619) 685-4810




                                                                                       Successors                                       SUPPORT OF MOTION TO
                                                                                    13                                                  REMAND TO SUPERIOR COURT
                   ATTORNEYS AT LAW
                                         SAN DIEGO, CALIFORNIA 92101




                                                                                    14                                 Plaintiff,       Date: December 7, 2018
                                                 411 ICY STREET




                                                                                                                                        Time: 10:00 a.m.
                                                                                    15
                                                                                         vs.                                            Courtroom 7B
                                                                                    16                                                  Judge: Hon. Andre Birotte Jr.
                                                                                    17   Steven Godwin, Carl Walker and DOES
                                                                                         1-10 Inclusive
                                                                                    18

                                                                                    19                               Defendant.

                                                                                    20

                                                                                    21         Plaintiff, JPMorgan Chase Bank, National Association respectfully submits the
                                                                                    22   following Memorandum of Points and Authorities in Support of its Motion to
                                                                                    23   Remand this case to the Los Angeles County Superior Court. 	
                                                                                    24                             FACTUAL BACKGROUND
                                                                                    25         Plaintiff is the current owner of the real property commonly known as 29416
                                                                                    26   Malibu View Ct. Agoura Hills, CA 91301 (the “Subject Property”), having obtained
                                                                                    27   its ownership interest by way of a non-judicial foreclosure. (Compl. ¶¶ 1, 8-11.)
                                                                                    28   Following the foreclosure, Plaintiff served Defendant Carl Walker and all others in
                                                                                                                                    1
                                                                                           PLAINTIFF’S POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO REMAND TO SUPERIOR
                                                                                                                                COURT
                                                                                    Case 2:18-cv-08211-AB-SK Document 8-1 Filed 11/02/18 Page 2 of 7 Page ID #:42



                                                                                     1   possession with a 3-day Notice for Possession on January 28, 2018. (Compl. ¶ 12,
                                                                                     2   Ex. 2 and 3.)
                                                                                     3              After the Notice for Possession expired, and because Defendants failed to
                                                                                     4   vacate the Property, Plaintiff filed the pending state court action with the Los Angeles
                                                                                     5   County Superior Court on May 1, 2018 as Case No. 18VEUD02290 (the “Unlawful
                                                                                     6   Detainer Action”). (See Compl.) The Complaint was served on Defendants on May
                                                                                     7   7, 2018. (Coutts Decl. ¶ 3, Ex. 1.) Defendant Carl Walker filed a Motion to Quash
                                                                                     8   on or around May 15, 2018. (Coutts Decl. ¶ 4.) The Court denied Defendant’s Motion
                                                                                     9   to Quash. (Id.) Defendant then filed a Motion to Strike, which was also denied.
                                                                                    10   (Coutts Decl. ¶ 5.) Defendant filed his Answer on August 20, 2018 and trial was set
                                                                                    11   for September 24, 2018. (Coutts Decl. ¶ 6, Ex. 2.) Two additional Defendants -
McCARTHY & HOLTHUS, LLP




                                                                                    12   Natalie Dinovitz and Erika Vasquez – also filed Answers. (Coutts Decl. ¶ 7, Exs. 3,
                                TELEPHONE (619) 685-4800 FACSIMILE (619) 685-4810




                                                                                    13   4.)
                   ATTORNEYS AT LAW
                                         SAN DIEGO, CALIFORNIA 92101




                                                                                    14              Defendant filed the Notice of Removal on September 21, 2018 – one business
                                                 411 ICY STREET




                                                                                    15   day before the case was to proceed to trial in Superior Court, thus resulting in the trial
                                                                                    16   being vacated.
                                                                                    17                                 POINTS AND AUTHORITIES
                                                                                    18         I.      LEGAL STANDARD
                                                                                    19              Federal courts are of limited jurisdiction, having subject matter jurisdiction
                                                                                    20   only over matters authorized by the Constitution and Congress. See, e.g., Kokkonen
                                                                                    21   v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994). A defendant may remove a civil
                                                                                    22   action from state court to federal court if original jurisdiction would have existed in
                                                                                    23   the federal court at the time the complaint was filed. 28 U.S.C. 1441(a). Removal
                                                                                    24   jurisdiction is governed by statute. See 28 U.S.C. §§ 1441, et seq. The Ninth Circuit
                                                                                    25   applies a strong presumption against removal jurisdiction, Ethridge v. Harbor House
                                                                                    26   Rest., 861 F. 2d 1389. 1393 (9th Cir. 1988), and “the defendant always has the burden
                                                                                    27   of establishing that removal is proper.” Gaus v. Miles. Inc., 980 F. 2d 564. 566 (9th
                                                                                    28   Cir. 1992) (citing Nishimoto v. Federman-Bachrach & Assocs., 903 F. 2d 709, 712
                                                                                                                                      2
                                                                                           PLAINTIFF’S POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO REMAND TO SUPERIOR
                                                                                                                                COURT
                                                                                    Case 2:18-cv-08211-AB-SK Document 8-1 Filed 11/02/18 Page 3 of 7 Page ID #:43



                                                                                     1   n.3 (9th Cir. 1990)). “[R]emoval statutes are strictly construed against removal.”
                                                                                     2   Luther v. Countrywide Home Loans Servicing, LP, 533 F. 3d 1031, 1034 (9th Cir.
                                                                                     3   2008). As such, any doubts regarding the propriety of the removal favor remanding
                                                                                     4   the case. See Gaus, 980 F. 2d at 566.
                                                                                     5         In the case of a removed action, a district court must remand the case to state
                                                                                     6   court “if at any time before the final judgment it appears that the district court lacks
                                                                                     7   subject matter jurisdiction.” 28 U.S.C. § 1447(c); Gaus, 980 F. 2d at 566. The
                                                                                     8   defendant always bears the burden of establishing that removal is proper. Gaus, 980
                                                                                     9   F. 2d at 566. “Federal jurisdiction must be rejected if there is any doubt as to right of
                                                                                    10   removal in the first instance.” Id.
                                                                                    11         Such subject matter jurisdiction may be obtained via diversity of citizenship or
McCARTHY & HOLTHUS, LLP




                                                                                    12   federal question jurisdiction. The standard for removal based on federal question, is
                                TELEPHONE (619) 685-4800 FACSIMILE (619) 685-4810




                                                                                    13   contained in 28 U.S.C. §1441(a) which provides:
                   ATTORNEYS AT LAW
                                         SAN DIEGO, CALIFORNIA 92101




                                                                                    14         “any civil action brought in a State court of which the district courts of
                                                                                               the United States have original jurisdiction, may be removed by the
                                                 411 ICY STREET




                                                                                    15         defendant or the defendants, to the district court of the United States for
                                                                                               the district and division embracing the place where such action is
                                                                                    16         pending.”
                                                                                    17   District courts have original jurisdiction of “all civil actions arising under the
                                                                                    18   Constitution, laws, or treaties, of the United States.” 28 U.S.C. § 1331. The presence
                                                                                    19   or absence of federal-question jurisdiction exists only when a federal question is
                                                                                    20   presented on the face of the plaintiff’s properly pleaded complaint.” Caterpillar Inc.
                                                                                    21   v. Williams, 482 U.S. 386, 392 (1987).
                                                                                    22         Diversity of Citizenship requires complete diversity of citizenship among the
                                                                                    23   parties, as well as, a minimum amount in controversy of over $75,000. 28 U.S.C. §
                                                                                    24   1332. It is incumbent upon the party seeking removal to establish complete diversity
                                                                                    25   among all parties. The party seeking removal must also show by a preponderance of
                                                                                    26   the evidence, that the amount in controversy exceeds the jurisdictional threshold.
                                                                                    27   Valdez v. Allstate Ins. Co., 372 F. 3d 1115, 1117 (9th Cir. 2004) (quoting Matheson
                                                                                    28   v. Progressive Specialty Ins. Co., 319 F. 3d 1089, 1909 (9th Cir. 2003)).
                                                                                                                                    3
                                                                                           PLAINTIFF’S POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO REMAND TO SUPERIOR
                                                                                                                                COURT
                                                                                    Case 2:18-cv-08211-AB-SK Document 8-1 Filed 11/02/18 Page 4 of 7 Page ID #:44



                                                                                     1             A. The Removal is Procedurally Defective.
                                                                                     2          Defendant’s notice of removal is procedurally defective, as (1) it is untimely;
                                                                                     3   (2) Defendant materially participated in the Unlawful Detainer Action prior to
                                                                                     4   removing the case; and (3) it was not joined by all Defendants.
                                                                                     5          Pursuant to Federal Rule of Civil Procedure, 28 USC § 1446(b), a defendant
                                                                                     6   must remove the action within thirty days of receiving service of the Summons and
                                                                                     7   Complaint. The Summons and Complaint were served on Defendant on May 7, 2018.
                                                                                     8   (Coutts Decl. ¶ 3, Ex. 1.) The removal was not filed until September 21, 2018,
                                                                                     9   roughly 138 days after service of the Summons and Complaint. Thus, the removal is
                                                                                    10   untimely and the Unlawful Detainer Action should be remanded for this reason alone.
                                                                                    11          Further, Defendant Carl Walker has materially participated in the Unlawful
McCARTHY & HOLTHUS, LLP




                                                                                    12   Detainer Action by filing motions and applications. (Coutts Decl. ¶¶ 4-5.)          A
                                TELEPHONE (619) 685-4800 FACSIMILE (619) 685-4810




                                                                                    13   defendant who participates in the merits of the case in state court even when grounds
                   ATTORNEYS AT LAW
                                         SAN DIEGO, CALIFORNIA 92101




                                                                                    14   for removal exist will waive the right to remove even when the thirty-day period of
                                                 411 ICY STREET




                                                                                    15   28 USC §1446(b) has not yet expired. See, e.g., Baker v National Blvd. Bank, 399
                                                                                    16   F.Supp 1021 (N.D. Ill. 1975) (emphasis added). A defendant cannot first experiment
                                                                                    17   in state court before removing the case. See Gore v Stenson, 616 F.Supp 895 (S.D.
                                                                                    18   Tex. 1984) (defendant who takes some substantial defensive action in state court
                                                                                    19   action before filing notice of removal may waive right to removal). Defendant
                                                                                    20   materially participated in Unlawful Detainer Action by filing the Motion to Strike, in
                                                                                    21   which he challenged the substance of Plaintiff’s Complaint. As such, Defendant has
                                                                                    22   waived the right to remove the Unlawful Detainer Action.
                                                                                    23          Finally, a Notice of Removal must be joined by all Defendants who have been
                                                                                    24   served with the Complaint. 28 U.S.C. § 1446(b)(2). The Notice of Removal was
                                                                                    25   signed only by Carl Walker, even though other Defendants had been served and had
                                                                                    26   filed Answers in the action. (See Coutts Decl. Exs. 3, 4.) Accordingly, the Notice is
                                                                                    27   procedurally defective and subject to remand.
                                                                                    28   ////
                                                                                                                                   4
                                                                                           PLAINTIFF’S POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO REMAND TO SUPERIOR
                                                                                                                                COURT
                                                                                    Case 2:18-cv-08211-AB-SK Document 8-1 Filed 11/02/18 Page 5 of 7 Page ID #:45



                                                                                     1             B. The Court Lacks Jurisdiction Over the Unlawful Detainer Action.
                                                                                     2         Even if Defendant’s removal had been timely and procedurally proper, the
                                                                                     3   Court should still remand as there is no subject matter jurisdiction over the Unlawful
                                                                                     4   Detainer Action.
                                                                                     5                  1) The Unlawful Detainer Action is not based on a federal statute.
                                                                                     6         Plaintiff’s Unlawful Detainer Action is based exclusively on California Code
                                                                                     7   of Civil Procedure sections 1161b and 1174(b). Where a complaint only alleges state
                                                                                     8   law claims, the action is not removable pursuant to 28 U.S.C. § 1331. “A cause of
                                                                                     9   action arises under federal law only when the plaintiff's well pleaded complaint raises
                                                                                    10   issues of federal law.” Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58, 63 (1987).
                                                                                    11   A well pleaded complaint must establish “either that federal law creates the cause of
McCARTHY & HOLTHUS, LLP




                                                                                    12   action or that the plaintiff’s right to relief necessarily depends on resolution of a
                                TELEPHONE (619) 685-4800 FACSIMILE (619) 685-4810




                                                                                    13   substantial question of federal law.” Franchise Tax Bd. v. Constr. Laborers Vacation
                   ATTORNEYS AT LAW
                                         SAN DIEGO, CALIFORNIA 92101




                                                                                    14   Trust, 463 U.S. 1, 27-28 (1983); see also In re Ford Motor Co./Citibank (South
                                                 411 ICY STREET




                                                                                    15   Dakota), N.A., 264 F. 3d 952, 957 (9th Cir. 2001) (“The party asserting federal
                                                                                    16   jurisdiction bears the burden of proving the case is properly in federal court.”). “If at
                                                                                    17   any time before final judgment it appears that the district court lacks subject matter
                                                                                    18   jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c); Fed. R. Civ. P.
                                                                                    19   12(h)(3) (“If the court determines at any time that it lacks subject-matter jurisdiction,
                                                                                    20   the court must dismiss the action.”); FW/PBS. Inc. v. Dallas, 493 U.S. 215, 231
                                                                                    21   (1990) (“federal courts are under an independent obligation to examine their own
                                                                                    22   jurisdiction”). Thus, Plaintiff is generally the “master of the claim.” Caterpillar, 482
                                                                                    23   U.S. at 392.
                                                                                    24         Unlawful detainer actions are cases arising under the state’s Code of Civil
                                                                                    25   Procedure. The remedy is strictly statutory, beginning with California Code of Civil
                                                                                    26   Procedure Section 1161, et seq. Defendant is a purported occupant of the foreclosed
                                                                                    27   real property. Because unlawful detainer cases are strictly statutory, and because
                                                                                    28   there are no unlawful detainer federal statutes which would be relevant to the eviction
                                                                                                                                    5
                                                                                           PLAINTIFF’S POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO REMAND TO SUPERIOR
                                                                                                                                COURT
                                                                                    Case 2:18-cv-08211-AB-SK Document 8-1 Filed 11/02/18 Page 6 of 7 Page ID #:46



                                                                                     1   of the foreclosed borrowers, there is no federal question, and this Court would not
                                                                                     2   have had original jurisdiction over this matter as filed by the Plaintiff.
                                                                                     3         Federal subject matter jurisdiction must be apparent from the face of the
                                                                                     4   complaint, and cannot lie in anticipated defenses. In reviewing the complaint, it is
                                                                                     5   readily apparent that this case does not satisfy the jurisdictional requirements for
                                                                                     6   federal subject matter jurisdiction as Plaintiff’s complaint is for unlawful detainer and
                                                                                     7   does not assert any federal claims. Thus, based on the record presented, it is facially
                                                                                     8   apparent that this case does not meet the requirements for federal subject matter
                                                                                     9   jurisdiction.
                                                                                    10                   2) The Court lacks diversity jurisdiction over the Unlawful Detainer
                                                                                    11                      Action.
McCARTHY & HOLTHUS, LLP




                                                                                    12         Removal of the Unlawful Detainer Action based on diversity jurisdiction is
                                TELEPHONE (619) 685-4800 FACSIMILE (619) 685-4810




                                                                                    13   also improper. United States District Courts have original diversity jurisdiction “of
                   ATTORNEYS AT LAW
                                         SAN DIEGO, CALIFORNIA 92101




                                                                                    14   all civil actions where the matter in controversy exceeds the sum or value of
                                                 411 ICY STREET




                                                                                    15   $75,000.00” and is between parties of diverse citizenship. 28 U.S.C. § 1332. But in
                                                                                    16   the instant case, Defendant cannot rely on diversity of citizenship to establish removal
                                                                                    17   jurisdiction because of the forum defendant rule. Specifically, the forum defendants
                                                                                    18   rule provides that removal jurisdiction is only proper based upon diversity of
                                                                                    19   citizenship when all the parties are diverse and no defendant is a citizen of the state
                                                                                    20   in which the action was brought. See 28 U.S.C. § 1441(b)(2); see also Hurt v. Dow
                                                                                    21   Chemical Co. (8th Cir. 1992) 963 F. 2d 1142, 1145; see also Parkview Edge Props.,
                                                                                    22   LLC v. Dumlao, 2014 U.S. Dist. LEXIS 167053, *1 (N.D.Cal. Dec. 2, 2014)
                                                                                    23   (remanding unlawful detainer action because the defendants “cannot invoke diversity
                                                                                    24   jurisdiction because they are citizens of California”); NGA Inv., LLC v. Beronilla,
                                                                                    25   2014 U.S. Dist. LEXIS 106981, *3-4 (N.D.Cal. Aug. 4, 2014) (granting motion to
                                                                                    26   remand because “there is no federal jurisdiction over this unlawful detainer action
                                                                                    27   because no federal question appears on the face of the complaint and because removal
                                                                                    28   on the basis of diversity jurisdiction is barred by 28 U.S.C. § 1441(b)(2) due to
                                                                                                                                    6
                                                                                           PLAINTIFF’S POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO REMAND TO SUPERIOR
                                                                                                                                COURT
                                                                                    Case 2:18-cv-08211-AB-SK Document 8-1 Filed 11/02/18 Page 7 of 7 Page ID #:47



                                                                                     1   Defendants’ residency in California”).
                                                                                     2         Plaintiff objects to Defendant’s violation of the forum defendant rule. As a
                                                                                     3   result, there is no basis for the Court to exercise Subject Matter Jurisdiction over the
                                                                                     4   Unlawful Detainer Action and Plaintiff’s Motion to Remand should be granted.
                                                                                     5                                      CONCLUSION
                                                                                     6         Defendant’s Notice of Removal is procedurally defective and the Court lacks
                                                                                     7   subject matter jurisdiction over the Unlawful Detainer Action, therefore Plaintiff’s
                                                                                     8   Motion to Remand should be granted.
                                                                                     9   Dated: November 2, 2018                    Respectfully submitted,
                                                                                    10                                              McCARTHY & HOLTHUS, LLP
                                                                                    11
                                                                                                                                  By: /s/ Melissa Robbins Coutts
McCARTHY & HOLTHUS, LLP




                                                                                    12                                              Melissa Robbins Coutts, Esq.
                                TELEPHONE (619) 685-4800 FACSIMILE (619) 685-4810




                                                                                                                                    Attorney for Plaintiff
                                                                                    13
                                                                                                                                    JPMorgan Chase Bank, National
                   ATTORNEYS AT LAW
                                         SAN DIEGO, CALIFORNIA 92101




                                                                                    14                                              Association
                                                 411 ICY STREET




                                                                                    15

                                                                                    16

                                                                                    17

                                                                                    18

                                                                                    19

                                                                                    20

                                                                                    21

                                                                                    22

                                                                                    23

                                                                                    24

                                                                                    25

                                                                                    26

                                                                                    27

                                                                                    28
                                                                                                                                    7
                                                                                           PLAINTIFF’S POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO REMAND TO SUPERIOR
                                                                                                                                COURT
